Case 18-14583-JDW      Doc 7    Filed 11/20/18 Entered 11/20/18 11:46:22     Desc Main
                                Document      Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI


 IN RE: KIMBERLEY SAPPINGTON                             CHAPTER 13

 DEBTOR                                                  CASE NO. 18-14583-JDW


                       MOTION TO EXTEND AUTOMATIC STAY


        COMES NOW, Debtor, by and through her attorney of record, Robert H

 Lomenick, and moves this Court for an Order extending the automatic stay provided

 under Section 362(a) of the U.S. Bankruptcy Code as to all creditors. In support of

 said Motion the Debtor would show unto the court the following:

        1. Debtor filed a petition under Chapter 13 of the U.S. Bankruptcy Code on

 November 19, 2018.

        2.   Debtor had previously been a debtor in a Chapter 13 case filed in the

 Western District of Tennesse on November 8, 2016, and docketed as Case No. 16-

 12357. That prior case was dismissed for failure to timely remit plan payments.

        3. Debtor is facing collection actions from numerous creditors and is therefore

 in need of an Order of this Court continuing the automatic stay beyond the expiration

 of the thirty (30) day period specified in said Code Section.

        5. The filing of the present case and plan is in good faith, and continuation of

 the stay in regard to all creditors is necessary for an effective reorganization by the

 Debtor. The Debtor believes that the Chapter 13 Plan will be confirmed, and that she

 will be able to fully perform under the terms of the Plan.

        WHEREFORE, the Debtor respectfully prays for the following:

        1. That the Court extend the automatic stay under Section 362(a) of the U.S.

 Bankruptcy Code as to all creditors for the duration of this Chapter 13 proceeding or
Case 18-14583-JDW      Doc 7    Filed 11/20/18 Entered 11/20/18 11:46:22      Desc Main
                                Document      Page 2 of 3


 until such time as the stay is terminated under Section 362(c)(1) or (c)(2) or a motion

 for relief is granted under Section 362(d).

        2. That the Court grant such other and further relief as it deem just and proper.

        DATED: November 20, 2018

                                           Respectfully submitted,

                                           /s/ Robert H Lomenick     ________
                                           KAREN B. SCHNELLER, MSB 6558
                                           ROBERT H. LOMENICK, JR., MSB 104186
                                           SCHNELLER & LOMENICK, P.A.
                                           126 North Spring Street
                                           P. O. Box 417
                                           Holly Springs, MS 38635
                                           662-252-3224
                                           karen.schneller@gmail.com
                                           rlomenick@gmail.com
Case 18-14583-JDW      Doc 7    Filed 11/20/18 Entered 11/20/18 11:46:22        Desc Main
                                Document      Page 3 of 3




                               CERTIFICATE OF SERVICE


        I, Karen B. Schneller/Robert H. Lomenick, attorney for debtor(s), do hereby

 certify that I have this day mailed a true and correct copy by United States Mail,

 postage prepaid, of the above and foregoing Motion to Extend Automatic Stay to the

 case Trustee, the U.S. Trustee, and to all creditors listed on the master mailing list

 (matrix).

        THIS, the 20th day of November, 2018


                                           /s/Robert H Lomenick______________
                                           ATTORNEY FOR DEBTOR(S)
